                 Case 20-17315               Doc 100             Filed 03/22/21 Entered 03/22/21 12:22:36                                  Desc Main
                                                                  Document     Page 1 of 4
82030 (Form 2030) (12t15)
                                                              United States Bankruptcy Court
                                                                   Northern District of Illinois
     In   re      Waseem Khan                                                                                      Case   No.    20-17315
                                                                                   Debtor(s)                       Chapter      7


                   DISCLOSURE OF COMPENSATTON OF ATTORNEY FOR DEBTOR(S) - AMENDED
           Pursuant to I 1 U .S.C. $ 329(a) and Fed. Bankr. P. 2016(b), I certi$ that I arn the attorney for the above named debtor(s) and that
           compensation paid to me within one year before the filing ofthe petition in bankruptcy, or agreed to be paid to me, for services rendered or to
           be rendered on behalfofthe debtor(s) in contemplation ofor in connection with the bankruptcy case is as follows:

                  For legal services, I have agreed to                                                         $                 10,000.00
                  Prior to the filing ofthis statement I have received                                         $                 10,000.00
                  Balance Due                                                                                  s                        0.00

2.         The source of the compensation paid to me was:

                  l- Debtor V             other (specify):       IOLTA of Brown, Udell, Pomerantz & Delrahim, with funds provided by the
                                                                 Debtor's sister, Shameem Khan

J          The source of compensation to be paid to me is:

                  |7' Debtor t-           other (specif"v):

4.         |f    I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law fimr.

           [l    I have agreed to share the above-disclosed compensation r'vith a person or persons who are not members or associates of my law firm. A
                 copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.         In return for the above-disclosed fee, I have agreed to render legal service for all aspects ofthe bankuptcy case, including:

           a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
           b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
           c. Representation ofthe debtor at the meeting ofcreditors and confirmation hearing, and any adjourned hearings           thereof;
           d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
           e. [Otherprovisions as needed]

6.         By agreement with the debtor(s). the above-disclosed fee does not include the following service:


                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or affangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

          3t22t2l                                                                 /S/Scott R. Clar
          Date                                                                    SCOTT R. CLAR
                                                                                  Signature of Attorney
                                                                                  Crane, Simon, Clar & Goodman
                                                                                  Suite 3950
                                                                                  135 South LaSalle Street
                                                                                  Chicago, lL 606034297
                                                                                  312-641 -6777 F ax: 312-641 -l 1 1 4
                                                                                  sclar@cranesimon.com
                                                                                  Nanre of law firnt




Soflware Copyright (c) 1996-2020 Best Case, LLC - w.bestcas.@m                                                                                   Best Case Banktuptcy
Case 20-17315           Doc 100      Filed 03/22/21 Entered 03/22/21 12:22:36                    Desc Main
                                      Document     Page 2 of 4
           LAW OFFICES

 CRAr"E.   SIIIO\.   CL,.\R & COODNiAN
                                                          I35 S. LA SALLE STREET
 r\R'l'HL'R G" StNtO\                                     SUITE 3705
 SCO T'R. CLAR                                            CHICAGO, ILLTNOIS 60603439?
 K.\RE}    R, GOODT.IA:{                                  TELt 312-641-6777
                                                          FAX: l12-641-711,1
 ti L,G[_\E   CR{\ [. 0r COU}.S[I-                        11 $ !1-C tt.\-\ E5 Ill ()}.C{]I   I
 JOTI\ H. REDFIELD, OF COtNSEI,
                                                          GLE.\:!   R. HEYIIAN (RETIRED)


September 11,2420

vrA EMAtL        -
Waseem Khan
6602 N. Spokane
Lincolnwood, lL 64712

Re: Waseem Khan            - Chapter 7
Dear Mr. Khan:

This letter is intended to confirm the agreement reached with you concerning the retention
of the law firm of Crane, Simon, Clar & Goodman ("CSCG") in connection with the
representation of you with respect to the filing of a Chapter 7 bankruptcy case. After
review of this letter, please sign on the signature line provided acknowledging your
understanding of the terms of our retention. I have attached blank Chapter 7 Schedules
and Statement of Affairs to be completed by you and sent back to our office at your
earliest convenience. Also attached is information concerning credit counseling services.
You mlLst contact one of these agencies anelobtain a certificate before your case can be
filed. After the case is filed, you must contact one of these agencies and obtain a debtor's
education course certificate.

You will pay CSCG the sum of $10,000 as an advance payment retainer for this
engagement (the "Retainel'). The retainer wili be a fixed fee. ln consideration of the
payment of the Retainer, CSCG agrees to provide legal services on your behalf in
connection with the rnatters upon which CSCG has been retained. Unless otherwise billed
directly to you, any additional costs incurred during our representation shall be subject to
reimbursement from you.

The Retainer will not be held in the client trust account of CSCG, and will be treated as
income by CSCG upon its receipt, whereupon it will be deposited into the general account
of CSCG. The Retainer is the property of CSCG and you retain no legal or equitable
interest in the Retainer.

It is understood that due to the nature of the representation and the substantial risk to
CSCG that CSCG may receive no further fees, CSCG is unwilling to represent you without
the payment of such advance payment retainer and that the decision to pay an advance
payment retainer to CSCG was your choice, after consideration of other retainer options.
You acknowledge that the specific purpose of such advance payment retainer is to assure
you of legal representation, and that the advantage to you of such a retainer is that lt
provides such assurance by reducing the risk of creditor attachment of such a retainer
Case 20-17315       Doc 100    Filed 03/22/21 Entered 03/22/21 12:22:36          Desc Main
                                Document     Page 3 of 4
             LAW OFFICES

CRANE, SIMON, CLAR & GOODMAN


Waseem Khan
September 11,2024
Page 2


and without the necessity of seeking any court andlor creditor approval with respect to
same. CSCG will commence its representation of you upon payment of his advance
payment retainer. The Retainer does not include services which may need to be provided
in connection with defending complaints objecting to discharge or dischargeability of debt,

Our wire transfer instructions are as foilows:

              Pay to the Order of
              CIBC
              Chicago, lL 60603
              071 006486
              For Deposit Only
              Crane Simon Clar & Goodman
              28617A4

lf you prefer to pay by check, please mail the check to:

              Crane, Simon, Clar & Goodman
              clo Arthur G" Simon
              1 158 Asbury Ave.

              Winnetka, lL 60093

Please sign and return this letter to us as soon as possible, evidencing your acceptance
of the terms of the engagement of CSCG. Thank you for the opportunity to be of service
to you. We look forward to a successful relationship.

Should there be any questions concerning our representati,cn, please do not hesitate to
contact me.

Very truly yours,

CRANE, SIMON, CLAR & GOODMAN


By:    /siScott R. Clar


SRC/mjo
Attach.
Case 20-17315   Doc 100   Filed 03/22/21 Entered 03/22/21 12:22:36   Desc Main
                           Document     Page 4 of 4
          LAW OFFICES

CRANE, SIMON, CLAR & GOODMAN


Waseem Khan
September 11,202A
?age 2


AGREED, ACCEPTED AND UNDERSTOOD


By:         \,Me
      Waseem Khan
